UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1757



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


RICHARD L. BRADLEY,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-00-12-3)


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Bradley, Appellant Pro Se. Thomas Linn Eckert, Assis-
tant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard L. Bradley appeals from the district court’s order

denying his motion for reconsideration challenging service of

process.   We have reviewed the record and the district court’s

order and find no reversible error.     Accordingly, we affirm on the

reasoning of the district court. United States v. Bradley, No. CA-

00-12-3 (W.D. Va. May 1, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2